DETAILED ACTION
This office action is in response to the amendments filed on March 11, 2022.
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-3, 5-21. Claims 5, 8, and 18 are withdrawn as Non-Elected claims. Claim 4 is canceled.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/25/2019.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 11, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2020/0135873) in view of Yoon (US 2018/0175143) and in further view of Yen (US 2016/0254179).
With respect to Claim 1, Wu discloses (Fig. 8) most aspects of the current invention including a semiconductor device comprising:
a substrate (110) including a first region and a second region (left and right)
a device isolation layer (180) in the substrate between the first region and the second region, the device isolation layer including:
a buried dielectric layer (180) in a trench (170) that is recessed from a top surface of the substrate, 
a semiconductor layer (140) on the top surface of the substrate of the first region
a first gate pattern (210) on the semiconductor layer
a protrusion (185) on a top surface of the device isolation layer, the protrusion having an uppermost surface that overlaps the buried dielectric layer in a thickness direction of the substrate,
However, Wu does not explicitly disclose wherein a first liner layer between the trench and the buried dielectric layer; and the uppermost surface of the protrusion is positioned at a higher level than a level of an uppermost surface of the substrate.
 On the other hand, Yoon discloses (Fig. 5G) a semiconductor device comprising a trench including a device isolation layer (107) in a substrate (101) between a first region and a second region, the device isolation layer including a first liner layer (103) between the trench and the buried dielectric layer. Yoon teaches doing so to increase an insulating ability (par 27) and to bury a sub trench which is produced by forming the first liner and the second liner (par 67).
It would have been obvious at the time of the invention to one having ordinary skill in the art to have wherein a first liner layer between the trench and the buried dielectric layer in the device of Wu to increase an insulating ability and to bury a sub trench which is produced by forming the first liner and the second liner.
However, Yoon does not explicitly disclose wherein the uppermost surface of the protrusion is positioned at a higher level than a level of an uppermost surface of the substrate.
On the other hand, Yen discloses (Fig. 1H) a semiconductor device comprising a device isolation layer in a substrate (110), the device isolation layer including a buried dielectric layer (150) and a protrusion (160) on a top surface of the device isolation layer, the uppermost surface of the protrusion is positioned at a higher level than a level of an uppermost surface of the substrate. Yen teaches doing so to utilize the protrusion for top profile repairing (par 20).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the uppermost surface of the protrusion is positioned at a higher level than a level of an uppermost surface of the substrate in the device of Wu to utilize the protrusion for top profile repairing.
With respect to Claim 2, Yen discloses (Fig. 1H) wherein the buried dielectric layer has a concave top surface, and the protrusion has a flat top surface.
With respect to Claim 3, Wu discloses (Fig. 8) wherein the protrusion (185) is spaced apart from a semiconductor layer (140).
With respect to Claim 6, Yoon discloses (Fig. 1-4) wherein the device isolation layer further includes a second liner layer (105) between the first liner layer (103) and the buried dielectric layer, the buried dielectric layer comprises a concave portion that is buried dielectric layer. Furthermore, Wu discloses (Fig. 8) wherein the protrusion directly contacts a top surface of the buried dielectric layer. Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to combine the references. motivation to combine reference provided above)
With respect to Claim 10, Wu discloses (Fig. 8) most aspects of the current invention including the first gate pattern extends onto a portion of the top surface of the device isolation layer and the first gate pattern is spaced apart from the device isolation layer. Furthermore, Yoon discloses (Fig. 5G), wherein a top surface of the device isolation layer being located at a level that is lower than the top surface of the substrate. Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to combine the references. (motivation to combine reference provided above)
With respect to Claim 11, Wu discloses (Fig. 8) wherein the level of the uppermost surface of the protrusion (185) is higher than a level of a top surface of the semiconductor layer.
With respect to Claim 13, Wu discloses (Fig. 8) wherein the semiconductor layer is an epitaxial layer.
With respect to Claim 21, Yen discloses (Fig. 1H) wherein the protrusion includes a same material as the buried layer (par 16).


Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yoon and in further view of Yen and Lin (US 8,053,323).
With respect to Claim 9, Wu discloses (Fig. 8) most aspects of the current invention including the protrusion directly contacts a top surface of the buried dielectric layer. However, the combination of references do not show a dummy gate pattern on a top surface of the buried dielectric layer.
On the other hand, Lin discloses (Fig. 6) a semiconductor device comprising a substrate (45) including a buried dielectric layer (50) disposed in a trench (STI) that is recessed from a top surface of the substrate and further a dummy gate pattern (90B) on a top surface of the buried dielectric layer. Lin teaches doing so to improve CD uniformity (column 8 lines 23-29).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein further comprising a dummy gate pattern on a top surface of the protrusion in the combination of Wu in view of Yoon and in further view of Lin to improve CD uniformity.
With respect to Claim 12, Lin discloses (Fig. 6) further comprising a second gate pattern on the second region of the substrate, wherein the first gate pattern includes a first gate dielectric layer, a first conductive type metal layer, a second conductive type metal layer, a first polysilicon layer, and a first metal layer that are sequentially stacked on the semiconductor layer, and wherein the second gate pattern includes a second gate dielectric layer, a third conductive type metal layer, a second polysilicon layer, and a second metal layer that are sequentially stacked on the substrate of the second region. (motivation to combine reference provided above)
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2020/0135873) in view of Yoon (US 2018/0175143),
With respect to Claim 14, Wu discloses (Fig. 8) most aspects of the current invention including a semiconductor device comprising:
a substrate (101) including a buried dielectric layer (180) disposed in a trench (170) that is recessed from a top surface of the substrate, the buried dielectric layer defining a first region and a second region (left and right) of the substrate;
a semiconductor layer (140) disposed directly on the top surface of the substrate of the first region
a first gate pattern (210) on the semiconductor layer
However, Wu does not explicitly disclose wherein the buried dielectric layer includes a first part adjacent to a first sidewall of the trench, a second part adjacent to a second sidewall of the trench, the second sidewall facing the first sidewall, a third part between the first part and the second part, wherein top surfaces of the first and second parts are recessed from the top surface of the substrate, and a top surface of the third part is recessed from the top surfaces of the first and second parts, wherein a lowermost surface of the semiconductor layer is positioned at a higher level than an uppermost surface of the buried dielectric layer.   
On the other hand, Yoon discloses (Fig. 5G) a semiconductor device comprising a device isolation layer (107) in a substrate (101) between a first region and a second region, the device isolation layer including a buried dielectric layer (107), the buried dielectric layer includes a first part (103) adjacent to a first sidewall of the trench; a second part (105) adjacent to a second sidewall of the trench, the second sidewall facing the first sidewall; and a third part (107) between the first part and the second part, wherein top surfaces of the first and second parts are recessed from the top surface of the substrate, and a top surface of the third part is recessed from the top surfaces of the first and second parts. Yoon teaches doing so to bury the sub trench which is produced by forming the first liner and the second liner (par 67) and to reduce or prevent a formation of a deep recess in the first liner, which lies between the second liner and the substrate in the trench (par 70).
 Furthermore, Yoon teaches wherein top surfaces of the first and second parts are recessed from the top surface of the substrate, and a top surface of the third part is recessed from the top surfaces of the first and second parts. The claimed invention requires a semiconductor layer disposed directly on the top surface of the substrate. Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to combine the references to show wherein a lowermost surface of the semiconductor layer is positioned at a higher level than an uppermost surface of the buried dielectric layer.
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the buried dielectric layer includes a first part adjacent to a first sidewall of the trench, a second part adjacent to a second sidewall of the trench, the second sidewall facing the first sidewall, a third part between the first part and the second part, wherein top surfaces of the first and second parts are recessed from the top surface of the substrate, and a top surface of the third part is recessed from the top surfaces of the first and second parts and wherein a lowermost surface of the semiconductor layer is positioned at a higher level than an uppermost surface of the buried dielectric layer in the device of Wu to bury the sub trench which is produced by forming the first liner and the second liner and to reduce or prevent a formation of a deep recess in the first liner, which lies between the second liner and the substrate in the trench.
With respect to Claim 15, Yoon discloses (Fig. 5G) wherein a radius of curvature of the top surface of the third part is less than a radius of curvature of the top surface of the first part and a radius of curvature of the top surface of the second part.
Regarding claim 15, Differences in the radius will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such radius are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the radius and similar radius are known in the art (see e.g. Yoon), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Wu.
The specification contains no disclosure of either the critical nature of the claimed radius or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azmat (US 2017/0117223) in view of Yoon and in further view of Wu and Yen.
With respect to Claim 16, Azmat discloses (Fig. 40) most aspects of the current invention including a semiconductor device comprising:
a substrate (200) including a cell array section and a peripheral circuit section
a first device isolation layer (202) disposed in the substrate of the cell array section and defining a plurality of cell regions on the cell array section of the substrate
a second device isolation layer (202) disposed in the substrate of the peripheral circuit section and defining a first gate region and a second gate region on the peripheral circuit section of the substrate, 
However, Azmat does not explicitly disclose wherein the second device isolation layer including a buried dielectric layer in a trench recessed from a top surface of the substrate, and a first liner layer between the trench and the buried dielectric layer, a plurality of cell gate lines extending across the cell regions in one direction and a semiconductor layer on the top surface of the substrate of the first gate region, a semiconductor layer on a top surface of the substrate of the first gate region; and a protrusion on a top surface of the second device isolation layer, the protrusion having an uppermost surface that overlaps the buried dielectric layer in a thickness direction of the substrate, the uppermost surface of protrusion is positioned at a higher level than a level of an uppermost surface of the substrate.
On the other hand, Yoon discloses (Fig. 5G) a semiconductor device comprising a trench including a device isolation layer (107) in a substrate (101) between a first region and a second region, the device isolation layer including a first liner layer (103) between the trench and the buried dielectric layer. Yoon teaches doing so to bury the sub trench which is produced by forming the first liner and the second liner (par 67) and to reduce or prevent a formation of a deep recess in the first liner, which lies between the second liner and the substrate in the trench (par 70).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a first liner layer between the trench and the buried dielectric layer in the device of Azmat to bury the sub trench which is produced by forming the first liner and the second liner and to reduce or prevent a formation of a deep recess in the first liner, which lies between the second liner and the substrate in the trench.
However, Yoon does not explicitly disclose wherein the second device isolation layer including a buried dielectric layer in a trench recessed from a top surface of the substrate, a plurality of cell gate lines extending across the cell regions in one direction and a semiconductor layer on the top surface of the substrate of the first gate region, a semiconductor layer on a top surface of the substrate of the first gate region; and a protrusion on a top surface of the second device isolation layer, the protrusion having an uppermost surface that overlaps the buried dielectric layer in a thickness direction of the substrate, the uppermost surface of protrusion is positioned at a higher level than a level of an uppermost surface of the substrate.

On the other hand, Wu discloses (Fig. 8) a semiconductor device comprising device isolation layer (180) in the substrate between the first region and the second region, the device isolation layer including a semiconductor layer (140) on the top surface of the substrate of the first region and a first gate pattern (210) on the semiconductor layer, wherein the device isolation layer including a buried dielectric layer (180) in a trench recessed from a top surface of the substrate, and a protrusion (185) on a top surface of the device isolation layer, the protrusion having an uppermost surface that overlaps the buried dielectric layer in a thickness direction of the substrate
, the uppermost surface of protrusion is positioned at a higher level than a level of an uppermost surface of the substrate.  Wu teaches due to the selective nature of the deposition process, the formed shallow trench isolation (STI) oxide is self-aligned with the STI trench edge to enable much better device uniformity and simplify the overall process flow (par 29).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein a plurality of cell gate lines extending across the cell regions in one direction and a semiconductor layer on the top surface of the substrate of the first gate region, the device isolation layer including a buried dielectric layer in a trench recessed from a top surface of the substrate, and a protrusion on a top surface of the device isolation layer, the protrusion having an uppermost surface that overlaps the buried dielectric layer in a thickness direction of the substrate in the device of Azmat due to the selective nature of the deposition process, the formed shallow trench isolation (STI) oxide is self-aligned with the STI trench edge to enable much better device uniformity and simplify the overall process flow.
However, Wu does not explicitly disclose the uppermost surface of protrusion is positioned at a higher level than a level of an uppermost surface of the substrate.
On the other hand, Yen discloses (Fig. 1H) a semiconductor device comprising a device isolation layer in a substrate (110), the device isolation layer including a buried dielectric layer (150) and a protrusion (160) on a top surface of the device isolation layer, the uppermost surface of the protrusion is positioned at a higher level than a level of an uppermost surface of the substrate. Yen teaches doing so to utilize the protrusion for top profile repairing (par 20).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the uppermost surface of the protrusion is positioned at a higher level than a level of an uppermost surface of the substrate in the device of Azmat to utilize the protrusion for top profile repairing.
With respect to Claim 17, Yoon discloses (Fig. 1-4) wherein the device isolation layer further includes a second liner layer (105) between the first liner layer (103) and the buried dielectric layer. Furthermore, Wu discloses (Fig. 8) the protrusion directly contacts a top surface of the buried dielectric layer. Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art to combine the references. motivation to combine reference provided above)
With respect to Claim 19, Yen discloses (Fig. 1H) wherein a top surface of the first device isolation layer is located at a level lower than a top surface of the protrusion, and the top surface of the second device isolation layer is exposed by the protrusion and is located at a level that is lower than the top surface of the first device isolation layer.
With respect to Claim 20, Wu discloses (Fig. 8) wherein a top surface of the protrusion is located at a level that is higher than a top surface of the semiconductor layer.
Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments filed on 10/19/2021 with respect to claims 1-14 and 21-26 have been fully considered but are not persuasive. The examiner has properly rejected the claims above and provided clarification above in the rejection. The current action is therefore FINAL.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                          
/Q. B./
Examiner, Art Unit 2814
/Nelson Garces/             Primary Examiner, Art Unit 2814